          Case 2:20-cv-02111-SMM Document 24 Filed 08/31/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bank of the West,                                NO. CV-20-02111-PHX-SMM
10                  Plaintiff,                        MEMORANDUM OF DECISION
                                                      AND ORDER
11   v.
12   Cruisers Yachts 540 Coupe 2013, Hull
     Identification No. CRSCN102D213, et al.,
13
                    Defendants.
14
15            The matter was referred to Magistrate Judge Eileen S. Willett for a Report and
16   Recommendation. (Doc. 4.) On August 10, 2021, the Magistrate Judge filed a Report

17   and Recommendation with this Court. (Doc. 23.) To date, no objections have been filed.
18                                  STANDARD OF REVIEW

19            The Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C); see Baxter v.
21   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the
22   service of a copy of the Magistrate’s recommendation within which to file specific

23   written objections to the Court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72. Failure to

24   object to a Magistrate Judge’s recommendation relieves the Court of conducting de novo

25   review of the Magistrate Judge’s factual findings and waives all objections to those

26   findings on appeal. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure to
27   object to a Magistrate Judge’s conclusion “is a factor to be weighed in considering the
28   propriety of finding waiver of an issue on appeal.” Id.
      Case 2:20-cv-02111-SMM Document 24 Filed 08/31/21 Page 2 of 3



 1                                         DISCUSSION
 2          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
 3   Objections having been made by any party thereto, the Court hereby incorporates and
 4   adopts the Magistrate Judge’s Report and Recommendation.
 5                                        CONCLUSION
 6          Accordingly, for the reasons set forth,
 7          IT IS HEREBY ORDERED that the Court adopts the Report and
 8   Recommendation of the Magistrate Judge. (Doc. 23.)
 9          IT IS FURTHER ORDERED granting Plaintiff’s Motion for an Award of
10   Attorneys’ Fees and Costs. (Doc. 18.)
11          IT IS FURTHER ORDERED granting Plaintiff’s Motion to Amend Judgment
12   in Civil Case. (Doc. 19.)
13          IT IS FURTHER ORDERED that Judgment be entered in favor of Plaintiff
14   Bank of the West and against Defendant Dean Michael Whitefield a/k/a Michael Dean
15   Whitefield, in the following amounts:
16          1. The principal amount of $657,781.15 through October 8, 2020;
17          2. Pre-judgment interest on the foregoing amount at the rate of 4.99% per annum
18   from October 8, 2020 through the date the Judgment is entered; and
19          3. Post-judgment interest on the foregoing amounts at the rate of 4.99% per annum
20   from the date of the Judgment until paid in full.
21          IT IS FURTHER ORDERED that Plaintiff Bank of the West be awarded its
22   reasonable attorneys’ fees, costs, and expenses related to enforcement of the Retail
23   Installment Contract and Security Agreement (in the form attached to the Complaint)
24   against Dean Michael Whitefield a/k/a Michael Dean Whitefield in the following
25   amounts:
26          1. Attorneys’ fees in the amount of $16,229.85;
27          2. Taxable costs in the amount of $486.40;
28          3. Non-taxable costs in the amount of $42,582.66; and


                                                 -2-
      Case 2:20-cv-02111-SMM Document 24 Filed 08/31/21 Page 3 of 3



 1          4. Interest on the foregoing attorneys’ fees and costs at the legally allowable rate
 2   pursuant to 28 U.S.C. § 1961 from the date of entry of the judgment until paid in full.
 3          IT IS FURTHER ORDERED that the Judgment reflect that Defendant is entitled
 4   to a credit towards the amounts owed in the Judgment in the amount of $325,000.00 (the
 5   “Judgment Credit”).
 6          IT IS FURTHER ORDERED that the foregoing Judgment Credit shall be
 7   applied to the amounts owed in the Judgment in the following order:
 8          1. FIRST: To the payment of the expenses and charges of said vessel sale,
 9   including the expenses of retaking said vessel and any and all other expenses incurred by
10   Plaintiff in the protection of its rights, including attorneys’ fees; and
11          2. SECOND: To the payment of the unpaid balance of principal and interest due
12   upon the promissory note and any unpaid advances made to Defendant.
13          Dated this 30th day of August, 2021.
14
15
16                                                         Honorable Stephen M. McNamee
17                                                         Senior United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                   -3-
